         Case: 1:19-cv-00233-NBB-DAS Doc #: 46 Filed: 03/02/21 1 of 2 PageID #: 134


                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                         ABERDEEN DIVISION



DR. PAMELA SCOTT BRACEY                                                                   PLAINTIFF


V.                                                        CAUSE NO. 1:19-CV-00233-NBB-DAS

MISSISSIPPI STATE UNIVERSITY                                                               DEFENDANT

                            ORDER GOVERNING PRETRIAL CONFERENCE AND
                               PREPARATION OF FINAL PRETRIAL ORDER

           In the past, this court has informed counsel of their obligations relating to the final

Pretrial Conference in a civil case via a letter.    Because counsel have failed on a regular basis to

comply with those instructions and with the provisions of Local rule 16(j), the court now places

those directives in the form of an Order, with which the failure to comply may result in

appropriate sanctions, including, but not limited to, a finding of contempt of court.

           The purpose of the final pretrial conference is to secure a just and speedy determination

of the issues and prepare the formal pretrial order.         Counsel for all parties shall confer in

person (face to face) at their earliest convenience for the purpose of arriving at all possible

stipulations and for the exchange of copies of documents that will be offered in evidence at the

trial.    It shall be the duty of counsel for plaintiff to initiate this conference, and the duty of

other counsel to respond.        If, after reasonable effort, any party cannot obtain the cooperation

of other counsel, it shall be his duty to communicate immediately with the court, sufficiently in

advance of the Final Pretrial Conference to allow resolution of the issue before counsel appears

at the Final Pretrial Conference.

           At the conference between counsel, counsel for all parties shall agree upon the real

issues each party will offer evidence to support, eliminating any issues that might appear in the
     Case: 1:19-cv-00233-NBB-DAS Doc #: 46 Filed: 03/02/21 2 of 2 PageID #: 135




pleadings about which there is no real controversy.          The parties shall agree upon issues of law

as well as ultimate issues of fact to be resolved at trial.     The parties shall avoid duplication of

issues and stipulations.   Any disputes will be resolved at the final pretrial conference.

        COUNSEL IS FOREWARNED THAT NO PARTY SHALL BE ALLOWED TO LIST IN THE FINAL

PRETRIAL ORDER ANY EXHIBIT OR WITNESS NOT DISCLOSED OR PRODUCED AS REQUIRED BY THE

FEDERAL RULES OF CIVIL PROCEDURE AND THE LOCAL RULES OF THIS COURT.

        Counsel for the parties shall jointly prepare a single proposed Final Pretrial Order, with all

parties= proposed inclusions, and submit the proposed order to the magistrate judge via email

72 hours before the final pretrial conference is to take place.       The final edited version of the

Final Pretrial Order shall be submitted to the United States Magistrate Judge as directed by the

magistrate judge at the Final Pretrial Conference.      Strict deadlines in preparing the final Pretrial

Order must be observed because this case has been set for trial.           Counsel will be fined

$100.00 per day for each day the proposed order is late and $100.00 per day for each day the

final edited version of the Final Pretrial Order is late.

        This the 2nd day of March, 2021 .

                                                            /s/ David A. Sanders
                                                            U. S. MAGISTRATE JUDGE
